ORDER
Jerry Banner (“Banner”) appeals the judgment entered in favor of DM & O Enterprises (“DM & O”) on its breach of contract claim. Banner’s sole argument is that DM <& O improperly split its causes of action by first obtaining a judgment against Midwest Energy Systems, LLC, and then, filing a separate action against Banner d/b/a Midwest Energy Systems. He also argues that the doctrine of res judicata precludes the second action against him. Because we find that Midwest Energy Systems, LLC and Banner d/b/a Midwest Energy Systems are neither the same party nor in legal privity, we affirm. Rule 84.16(b).